Case: 18-10882    Date Filed: 12/14/2018   Page: 1 of 4


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10882
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 6:16-cv-00231-GKS-KRS



STEVEN GONCALVES,

                                                            Petitioner-Appellant,

versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                        Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (December 14, 2018)

Before TJOFLAT, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 18-10882      Date Filed: 12/14/2018    Page: 2 of 4


      Steven Goncalves, a Florida prisoner proceeding pro se, appeals the district

court’s denial of his motion to extend the time to file a notice of appeal from the

order denying his 28 U.S.C. § 2254 petition for a writ of habeas corpus. On

appeal, Goncalves argues that the district court abused its discretion in denying his

motion because the district court did not consider all of the necessary factors in

determining whether he established excusable neglect. We agree and remand.

      We review a district court’s denial of a motion to extend the time for filing a

notice of appeal for abuse of discretion. Advanced Estimating Sys., Inc. v. Riney,

130 F.3d 996, 997 (11th Cir. 1997). “A district court abuses its direction if it

applies an incorrect legal standard, applies the law in an unreasonable or incorrect

manner, follows improper procedures in making a determination, or makes

findings of fact that are clearly erroneous.” Citizens for Police Accountability

Political Comm. v. Browning, 572 F.3d 1213, 1216−17 (11th Cir. 2009) (per

curiam).

      A notice of appeal in a civil case is generally timely if it is filed no later than

30 days after the challenged order or judgment is entered on the docket. FED. R.

APP. P. 4(a)(1)(A). The time for filing a notice of appeal may be extended if (1) a

party moves for an extension within 30 days of the original deadline for filing the

notice of appeal and (2) the moving party shows “excusable neglect or good

cause.” FED. R. APP. P. 4(a)(5)(A). The excusable neglect standard applies where


                                           2
               Case: 18-10882     Date Filed: 12/14/2018   Page: 3 of 4


the need for the extension was caused by something within the movant’s control.

See Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 394

(1993).

      In Pioneer, the Supreme Court articulated the standard by which courts

should determine whether excusable neglect has been established under Federal

Rule of Bankruptcy Procedure 9006(b)(1). The Court explained that the

determination of excusable neglect “is at bottom an equitable one, taking account

of all relevant circumstances surrounding the party’s omission,” and instructed

courts to consider four factors in determining whether the neglect is excusable,

including: (1) the danger of prejudice to the nonmoving party; (2) the length of the

delay and its potential impact on judicial proceedings; (3) the reason for the delay,

including whether it was within the movant’s reasonable control; and (4) whether

the movant acted in good faith. Id. at 395.

      We have since held that the standard articulated in Pioneer applies to the

“excusable neglect” analysis in Federal Rule of Appellate Procedure 4(a)(5). See,

e.g., Advanced Estimating Sys., Inc. v. Riney, 77 F.3d 1322, 1324 (11th Cir. 1996)

(per curiam). The use of a different, stricter standard constitutes an abuse of

discretion. Id. at 1325 (holding that the district court abused its discretion by

requiring a showing of “unique circumstances” to show excusable neglect, which

could not be met by mere mistakes). We have also held that a district court abuses


                                           3
               Case: 18-10882     Date Filed: 12/14/2018   Page: 4 of 4


its discretion when it does not consider and apply the Pioneer factors in its analysis

of excusable neglect. Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591

F.3d 1337, 1356 (11th Cir. 2009).

      Here, the district court did not consider and apply the factors established in

Pioneer in determining whether excusable neglect is present. While the district

court did note that the delay was within the movant’s control, one factor in the

Pioneer analysis, the district court failed to consider both the prejudice to the

nonmoving party and the impact on the administration of justice, the two factors

we have previously recognized as having primary importance in the analysis. See

Walter v. Blue Cross & Blue Shield United of Wis., 181 F.3d 1198, 1201 (11th Cir.

1999).

      The district court’s failure to consider and apply the correct legal standard

and Pioneer factors constitutes an abuse of discretion. For these reasons, we

vacate and remand the case to the district court for further proceedings.

      REMANDED.




                                           4